/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 21, 2014

                                    No. 04-13-00231-CV

                                    James W. CARROLL,
                                          Appellant

                                              v.

                                     Joan CASTANON,
                                          Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1998-CI-09347
                      Honorable John D. Gabriel, Jr., Judge Presiding

                                       ORDER
       On January 23, 2014, we reinstated this appeal and set Appellant’s brief due on February
24, 2014. On February 19, 2014, Appellant filed a first motion for extension of time to file
Appellant’s brief until March 21, 2014.
      Appellant’s motion is GRANTED. Appellant must filed the brief with this court by
March 21, 2014.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court